Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000361
                                                      16-DEC-2016
                                                      11:52 AM

                          SCWC-14-0000361

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


       THEODORICO ERUM, JR., Petitioner/Plaintiff-Appellant,

                                 v.

          COUNTY OF KAUAʻI, Respondent/Defendant-Appellee,

                                and

          GLENN P. BELISLE, Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000361; CIVIL NO. 13-1-0216)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant Erum Theodorico, Jr.’s

 Application for Writ of Certiorari, filed November 7, 2016, is

 hereby rejected.

           DATED: Honolulu, Hawaiʻi, December 16, 2016.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson